DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim limitation “air discharging means” in claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether “air discharging means” refers to an “outlet or discharge port of the motor receiving chamber” or “a fan or blower to discharge the air out of the motor receiving chamber”?  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Patent (JP 2010 058186 A (HITACHI K0KI KK)).
Regarding to claim 1, the Japanese reference (-186) teaches an electric machine tool (Figure 7, paragraphs 0047 & 0049) comprising a body (6), to which a work tool is attached; a motor (3) for driving the work tool; and, a battery (2) for supplying electrical power to the motor (3); wherein the body (6) has a motor receiving chamber, in which the motor (3) is disposed, an air discharging element (68) to discharge the air in the motor receiving chamber, a battery receiving chamber (6c, 66c) with an opening (25) through an outer surface of the body (6), and a communication path, through which the battery receiving chamber (6c, 66c) is in communication with the motor receiving chamber; wherein a first air inlet opening (25) is formed between the inner edge of the opening of the battery receiving chamber (6c, 66c) and the outer periphery of the battery (2) disposed in the battery receiving chamber (6c, 66c); wherein an inflow port (25) of the communication path opens to an inner side surface of the battery receiving chamber (6c, 66c); and, wherein an air filter (28) is fitted over the inflow port (25).
Regarding to claim 2, the Japanese reference shows in Figure 7 the filter (28) extending downward in an oblique extension.
Regarding to claim 6, the Japanese reference teaches an electric machine tool (Figure 7, paragraphs 0047 & 0049) comprising a body (6), to which a work tool is attached, and the inflow port with an air inlet opening (25) is formed between the inner edge of the opening of the battery receiving chamber (6c, 66c) and the outer periphery of the battery (2) disposed in the battery receiving chamber (6c, 66c); wherein an inflow port (25) of the communication path opens to an inner side surface of the battery .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent (JP 2010 058186 A (HITACHI K0KI KK)), as applied supra, in view of Heinzelmann et al (9,138,884 B2).
Claims 3-5 and 7 call for a second air flow within the motor receiving chamber.  It is unclear whether the Japanese reference (-186) discloses a second air flow opening or a second flow path in Figure 7.  Heinzelmann et al disclose a receptacle for the power supply unit of an electric machine tool arranged in a region which faces away from the tool of the work apparatus. Clean cooling air can be drawn in from this region. The air inlet opening for the first cooling air flow is, in particular, situated closer to the tool than the receptacle of the power (see col. 1, line 65 through col. 2, line 14, col. 2, lines 31-44).  In particular, a second gap, through which the second cooling air flow flows into the interior housing space of the work apparatus, is formed between the intermediate plate and the housing wall of the housing. The second gap can be made simply without any additional means. Sealing of the intermediate plate relative to the housing wall can be omitted, so that a simple configuration results. Because the gap can extend over a large portion of the periphery of the intermediate plate, a long gap length and thus a comparatively large total area via which the second cooling air flow can pass from the receptacle into the interior housing space. As shown in Heinzelmann et al’s Figures 3 & 4, the electric machine tool comprises a first airflow (22) 
14.  Claims 5 and 7 further call for the size of the opening such as the second air inlet opening is larger than the opening area of the first air inlet opening.  It would have been an obvious matter of design choice to design the second air inlet opening larger that the first air inlet opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 25, 2021